Citation Nr: 0939486	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-17 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to continued vocational rehabilitation program 
services under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to June 
1991, and January 1998 to April 1998, during the Persian Gulf 
War.  She was awarded a Southwest Asia Service Medal with 
three bronze stars, and a Kuwait Liberation Medal for her 
service in Southwest Asia.  The Veteran also served 
approximately 11 years of inactive service.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which discontinued vocational rehabilitation 
program services.  The Veteran disagreed with such decision 
and subsequently perfected an appeal.   


FINDING OF FACT

On October 12, 2009, after the Veteran's appeal for 
entitlement to continued vocational rehabilitation program 
services under the provisions of Chapter 31, Title 38, United 
States Code, was transferred to the Board, the Board received 
written notification from the Veteran that she wished to 
withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a timely appeal for 
entitlement to continued vocational rehabilitation program 
services under the provisions of Chapter 31, Title 38, United 
States Code, filed by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal arises from a December 2006 decision, to 
which the Veteran filed a timely notice of disagreement 
(NOD), received January 2007, with the discontinuance of 
vocational rehabilitation program services.  In June 2007, 
the Veteran submitted VA Form 9, "Appeal to Board of 
Veterans' Appeals" (Substantive Appeal), indicating she was 
appealing the aforementioned denied issues.  The appeal was 
certified to the Board for appellate review.  

During the pendency of such review, in a statement signed by 
the Veteran and received by the Board on October 12, 2009, 
the Veteran indicated that she wished to "withdraw [her] 
appeal on the issue of continued entitlement to vocational 
rehabilitation benefits."  See Hand-Written Statement from 
the Veteran, received October 2009.  The Board construes this 
statement as a withdrawal of aforementioned appeal.

Pursuant to the laws administered by VA, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2009).  A 
Substantive Appeal may be withdrawn either on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b)(1).  
Withdrawal 





(CONTINUED ON NEXT PAGE)


may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  

Here, the Veteran has withdrawn the appeal of entitlement to 
continued vocational rehabilitation program services under 
the provisions of Chapter 31, Title 38, United 
States Code.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration on the aforementioned 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal of the issue of entitlement to continued 
vocational rehabilitation program services under the 
provisions of Chapter 31, Title 38, United States Code; thus, 
this appeal is dismissed.


ORDER

The appeal for entitlement to continued vocational 
rehabilitation program services under the provisions of 
Chapter 31, Title 38, United States Code, is dismissed.   
    


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


